[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR REARGUMENT
Defendant has sought to open the judgment in order to reargue the decision of the court.
The court has heard reargument from both parties and listened to their claims of law (including defendant's additional claims of law). The court in its Judgment stated at page 4 "It does not believe that the appointments to the Board were otherwise valid inasmuch as the Board as constituted had 7 members and not 9 as required by 20-331." The court meant by that statement that although the Board could have acted with only seven members, a quorum should have been 5 and not 4 as happened in this case.
In all other respects, the judgment is reaffirmed.
Allen, J. CT Page 2674